COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:               01-19-00994-CV

Style:                                 The Apostolic Church v. Harris County

Trial Court Case Number:                2018-25624

Trial Court:                           55th District Court of Harris County

Type of Motion:                        Objection to Mediation

Party Filing Motion:                   Appellee

       Appellee has objected to mediation. The Court’s mediation order dated April 29,
2020 is withdrawn.


Judge's signature: /s/ Sherry Radack
                    Acting individually

Date: April 30, 2020


*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).